DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bert et al. (US 5234433; “Bert”).
Claim 1, Bert discloses a surgical registration tool (Fig. 10; tool capable of being used for surgical registration) comprising: a bone engagement structure (21) being non-patient-specific (Fig. 10) and comprising a distal abutment structure (Fig. 19; surface of 21 that 52 points towards), at least one posterior abutment structure (Fig. 17; 19), a side abutment structure (Fig. 10; 32), and an anterior abutment structure (Fig. 10; 23), the distal abutment structure comprising a distal planar surface (Fig. 19 surface of 21 that 52 points towards), the at least one posterior abutment structure comprising at least one planar surface (Fig. 10; upward facing surface of 19) extending distally from the distal planar surface and positioned perpendicular to the distal planar surface (Figs. 10 and 17), the side abutment structure comprising a planar surface (Fig. 10; inner facing surface of 23) extending distally from the distal planar surface and positioned perpendicular to the distal planar surface and the at least one planar surface (Figs. 10, 17, and 20), the anterior abutment structure extending distally from the distal planar surface and terminating at a distal tip (Fig. 10; portion that 23 points towards); and an attachment structure (Fig. 10; 13 and/or 14) coupled to the engagement structure and extending proximally therefrom (Fig. 10), wherein movement of the registration tool is capable of being tracked by a navigation system (a camera or other surgical navigation system could track movement of this device).
Claim 3, Bert discloses the surgical registration tool of claim 1, wherein, when the engagement structure is used in a surgical registration on a bone comprising a femur, the distal planar surface is configured to contact a distal portion of a femoral condyle  (Figs, 10, 17, and 20), the at least one planar surface is configured to contact a posterior portion of the femoral condyle  (Figs, 10, 17, and 20), the planar surface is configured to contact at least one of a medial or lateral portion of the femoral condyle  (Figs, 10, 17, and 20), and the distal tip is configured to contact a shaft portion of the femur (Figs, 10, 17, and 20; the distal tip is not as long as the Applicant’s but this limitation depends on how one defines a “shaft portion” of the femur, also the femur could come in many shapes and sizes as well as already being manipulated in a manner that the upper portion of the block could contact the shaft portion of the femur).
Claim 4, Bert discloses the surgical registration tool of claim 1, wherein the distal abutment structure comprises a top side (Fig. 10; upper/superior), a bottom side (lower/inferior) opposite the top side, a first side (left/right), and a second side opposite the first side (right/left), wherein the at least one posterior abutment structure extends distally from the bottom side (Fig. 10), the side abutment structure extends distally from the first side (Fig. 10), and the anterior abutment structure extends distally from the top side (Fig. 10).
Claim 5, Bert discloses the surgical registration tool of claim 4, wherein the second side is free from any distally extending structures (Fig. 10; note that the side tools can be attached or not, therefore part 32 could be attached to the right or left side and the rod 7 doesn’t have to be attached at all).
Claim 10, Bert discloses the surgical registration tool of claim 1, wherein the distal planar surface of the distal abutment structure defines a first plane (Fig. 19; planar surface contacting the bone), the at least one planar surface of the at least one posterior abutment structure comprises two planar surfaces (Fig. 10; left and right halves of upper surface of leg 19) defining a second plane (Fig. 10), and the planar surface of the side abutment structure defines a third plane (Fig. 10), wherein the first, second, and third planes are mutually perpendicular to each other (Figs. 10, 17, and 20).
Claim 11, Bert discloses the surgical registration tool of claim 1, wherein at least one of the at least one posterior abutment structure, the side abutment structure, and the anterior shaft abutment structure is adjustable in its position relative to the distal abutment structure so as to accommodate bones of various sizes (Fig. 10; note how the posterior and side abutments are moveable relative to the base block).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bert et al. (US 5234433; “Bert”), in view of Angibaud et al. (US 2011/0060341; “Angibaud”).
Claim 2, Bert discloses the surgical registration tool of claim 1.
However, Bert does not disclose the tool comprising a tracker array.
Angibaud teaches a tool (Fig. 6) comprising a tracker array (160) configured to couple to an attachment structure on the tool (142), the tracker array configured to be tracked by a navigation system (Fig. 6; paragraph [0038[).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the tracking attachment structure along with the tracker array, taught by Angibaud, to the tool of Bert, in order to allow the tool to be digitally tracked to help align the tool (paragraphs [0038] and [0040]).


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bert et al. (US 5234433; “Bert”), in view of McNulty et al. (US 5688279; “McNulty”).
Claim 3, Bert discloses the surgical registration tool of claim 1 as noted above.
However, the distal tip portion does not extend as far as the distal tip shown in the Applicant’s tool.
McNulty teaches a tool (Fig. 10) having an anterior abutment structure (Fig.11; 117) that terminates at a distal tip (116) that is configured to contact a shaft portion of the femur (Fig. 11).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the anterior abutment structure of McNulty to the tool of Bert in order to help align the tool relative to particular regions of the femur and determine the size of an implant that can fit the femur (Fig. 11; col. 12, lines 29-60).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bert et al. (US 5234433; “Bert”), in view of Kenna (US 5037423).
Claim 6, Bert discloses the surgical registration tool of claim 1 as noted above.
However, Bert does not disclose the distal abutment structure comprising a plurality of projections extending distally from the distal planar surface.
Kenna teaches a surgical tool (Fig. 12; 61) wherein a distal abutment structure comprises a plurality of projections (Fig. 10; 141-144) extending distally from the distal planar surface configured to extend through a cartilage surface to bone (Fig. 12; col. 7, lines 26-64).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the projections, as taught by Kenna, to the surgical tool of Bert, in order to help secure the tool to the bone (Fig. 12; col. 7, lines 26-64).

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bert et al. (US 5234433; “Bert”), in view of Uthgenannt et al. (US 2015/0051602; “Uthgenannt”). 
Claim 7, Bert discloses the surgical registration tool of claim 1, as noted above.
However, Bert does not disclose the posterior abutment structure having a projection extending form the distal planar surface.
Uthgenannt teaches a surgical tool (Fig. 2) wherein at least one posterior abutment structure comprises at least one longitudinal protrusion (Fig. 2; 60) extending distally along an at least one planar surface and extending outward from the at least one planar surface (Fig. 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the protrusions, as taught by Uthgenannt, to the tool of Bert, in order to help engage and secure the tool with the bone (Fig. 2; paragraph [0031]).
Claim 8, Bert in view of Uthgenannt discloses the surgical registration tool of claim 7, Uthgenannt teaches wherein the at least one longitudinal protrusion comprises a knife edge (Figs. 1 and 2; the spikes are the same as the distal end of a knife since the knife edges come to a point) configured to cut through a cartilage surface to bone (Fig. 2; paragraph [0031]).
Claim 9, Bert discloses the surgical registration tool of claim 1, as noted above.
However, Bert does not disclose the posterior abutment structure comprising a pair of posterior abutment structures spaced apart from each other.
Uthgenannt teaches a surgical tool (Fig. 2) wherein the at least one posterior abutment structure comprises a pair of posterior abutment structures spaced apart from each other (Fig. 2; the two legs).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the posterior abutment structure of Bert to be two spaced apart legs, as taught by Uthgenannt, since this is a well-known structure that can engage with the posterior side of the femur and can give a clearance slot for ligaments (Fig. 2; paragraph [0029]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775